DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.  The changes to the claims are addressed in the remarks.  The first change, “wherein the coding parameter of the target block is the presence or absence of a residual signal of the target block” is addressed in Ye as previously cited (column 5 lines 45 – 49).  The examiner argues that the coding parameter that represents the presence or absence of a residual signal of the target block is the coded block pattern.  Further, Ye teaches the coded block pattern (CBP) of the current block is signaled and the current block represents the target block.  Thus, this change is taught by Ye.
Next, the argues that Sun in view of Ye does not teach wherein the coding parameter of the target block is determined by a calculation formula using the coding parameters of the reference blocks.  The examiner respectfully disagrees.  First, the applicant gives no indication of how the calculation formula operates or should be represented other than inputs: coding parameters of the reference blocks and an output: the coding parameter of the target block.  If that is the case then Ye teaches (column 7 lines 15 – 21).  Ye teaches that a video encoder may attempt to predict the prediction syntax element and/or the luma/chroma CBP syntax elements of the current block from previous blocks, e.g., the upper and left neighboring blocks.  Thus, we have at least two inputs in the upper neighboring block and the left neighboring block.  The output is the CBP of the current block.  The examiner believes that based on this reasoning the teachings of Sun in view of Ye is reflected in the claim.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,419,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention solves a similar problem in substantially the same manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al (US 2003/0223645, hereafter Sun) in view of Ye et al (US 9,386,316, hereafter Ye).

As per claim 1, Sun discloses an image decoding method, the method comprising:
receiving a bit stream; and performing an adaptive decoding for a target block based on the bit stream received (¶ 138),
wherein the adaptive decoding determines a coding parameter of the target block based on coding parameters of referencing blocks, and performs the decoding for the target block based on the determined coding parameter of the target block (¶ 27 and ¶ 111 - 130),
wherein the reference blocks comprise a block adjacent to the left of the target block and a block adjacent to the above of the target block, wherein the coding 
wherein a respective coding parameter of a respective reference block is not used for determining the coding parameter of the target block if the respective reference block is located outside a boundary of a slice to which the target block belongs (¶ 136).
However, Sun does not explicitly teach wherein the coding parameter is the presence or absence of a residual signal of the target block.
In the same field of endeavor, Ye teaches wherein the coding parameter is the presence or absence of a residual signal of the target block (column 5 lines 45 – 49; The header information of each block may include a number of syntax elements that identify particular characteristics of the block, such as the selected block type, a prediction mode, a coded block pattern (luma and/or chroma CBP), a motion vector and the like; Coded Block Pattern CBP: indicates which luma and chroma blocks contain non-zero residual coefficients which provides an indication as to the presence or absence of a residual signal).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the invention of Sun in view of Ye.  The advantage is improving the coding efficiency.
Regarding claim 2, arguments analogous to those presented for claim 1 are applicable for claim 2.
Regarding claim 3, arguments analogous to those presented for claim 1 are applicable for claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487